FILE COPY

       RE: Case No. 15-0494                    DATE: 8/7/2015
       COA #: 01-14-00998-CV    TC#: 2010-64487
STYLE: JOEL D. MALLORY
    v. J.P. MORGAN CHASE BANK, NA & CODILIS & STAWIARSKI LLC
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.

                       MR. CHRISTOPHER PRINE
                       CLERK, FIRST COURT OF APPEALS
                       301 FANNIN
                       HOUSTON, TX 77002